Citation Nr: 0611412	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  95-00 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
hernia. 

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for a cardiovascular 
disorder. 

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for benign prostatic 
hypertrophy.  

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for hyperopia of the 
right eye.  



REPRESENTATION

Appellant represented by:	Blinded Veterans Association

WITNESSES AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

REMAND

The veteran served on active duty from January 1952 to 
December 1953. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  More 
specifically, in February 1994 and April 1994 rating actions, 
the RO denied the issue of entitlement to service connection 
for residuals of a hernia, and this issue was remanded by the 
Board in February 1997 and May 1998.  Subsequently, in a 
February 2003 decision, the RO denied the issues of 
entitlement to service connection for psychiatric and 
cardiovascular disorders.  Additionally, in a January 2004 
rating action, the RO determined that new and material 
evidence sufficient to reopen previously denied claims for 
service connection for benign prostatic hypertrophy and for 
hyperopia of the right eye had not been received.  Appeals 
with respect to these issues were perfected to the Board, and 
the case was remanded by the Board in May 2005 to schedule 
the veteran for a hearing at the RO before a Veterans Law 
Judge. 

As directed in the May 2005 remand, the veteran was scheduled 
for a hearing at the RO before a Veterans Law Judge on 
December 5, 2005.  The veteran failed to report to this 
hearing.  However, and as noted by the veteran in a statement 
received in January 2006, the initial letter informing him of 
this hearing, dated in October 2005, was not sent to the 
proper Post Office Box in Ft. Lauderdale, Florida (this 
letter was sent to P.O. Box 34394, instead of the proper P.O. 
Box of 24394).  A subsequent letter, dated November 16, 2005, 
that did reflect the veteran's correct address, notified the 
veteran of his hearing scheduled for December 5, 2005.  The 
veteran indicated in the statement received in January 2006, 
which he "dated" November 20, 2005, that he did not receive 
the notice for the hearing until November 19, 2005, and that 
due to such "short" notice, he could not attend the hearing 
because of a previously scheduled trip from the state of 
Florida.  As such, he requested that his hearing be 
rescheduled for "February 2006 or better yet to middle of 
April 2006."  

Given the above, the Board concludes that one more attempt 
should be made to schedule the veteran for the requested 
hearing at the RO before a Veterans Law Judge.  See 38 
U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2005).  
As such, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development.  VA will notify the veteran if further action is 
required on his part.  

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
schedule, to make one more attempt to 
schedule the veteran for a hearing before 
a Veterans Law Judge at the RO.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





